Appeal by the defendant from an amended sentence of the County Court, Orange County (DeRosa, J.), imposed June 12, 2002, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of driving while intoxicated in violation of Vehicle and Traffic Law § 1192.
Ordered that the amended sentence is affirmed.
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that the sentence was excessive and should be modified (see People v Kazepis, 101 AD2d 816 [1984]).
The defendant was not denied meaningful representation (see *493People v Ford, 86 NY2d 397 [1995]; People v Baldi, 54 NY2d 137 [1981]). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.